Case 1:19-cv-00622-CCC Document 1-4 Filed 04/10/19 Page 1 of 5




                                                        Exhibit C, Page 1
Case 1:19-cv-00622-CCC Document 1-4 Filed 04/10/19 Page 2 of 5




                                                        Exhibit C, Page 2
Case 1:19-cv-00622-CCC Document 1-4 Filed 04/10/19 Page 3 of 5




                                                        Exhibit C, Page 3
Case 1:19-cv-00622-CCC Document 1-4 Filed 04/10/19 Page 4 of 5




                                                        Exhibit C, Page 4
Case 1:19-cv-00622-CCC Document 1-4 Filed 04/10/19 Page 5 of 5




                                                        Exhibit C, Page 5
